If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re C. J. LONGSTAFF, Minor.                                        June 27, 2019

                                                                     No. 346445
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 2015-836482-NA


Before: BECKERING, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Respondent-mother appeals by right the trial court’s order terminating her parental rights
to her minor child pursuant to MCL 712A.19b(3)(c)(i), (g), and (j). We affirm.

                      I. STATUTORY GROUNDS FOR TERMINATION

        Respondent first argues that the trial court erred by finding clear and convincing evidence
to support termination of her parental rights under MCL 712A.19b(3)(c)(i), (g), and (j). We
disagree. We review a trial court’s determination regarding a statutory ground for termination
for clear error. MCR 3.977(K); In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010). “A
finding of fact is clearly erroneous where the reviewing court is left with a definite and firm
conviction that a mistake has been made.” In re Terry, 240 Mich. App. 14, 22; 610 NW2d 563
(2000). When reviewing a trial court’s findings of fact, we give deference to the special
opportunity of the trial court to judge the credibility of the witnesses. In re Fried, 266 Mich. App.
535, 541; 702 NW2d 192 (2005).

       The trial court found that termination of respondent’s parental rights was justified under
MCL 712A.19b(3)(c)(i), (g), and (j), which, at the time the trial court entered its order, permitted
termination under the following circumstances:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:




                                                -1-
              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              * * *

                (g) The parent, although, in the court’s discretion, financially able to do
       so, fails to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within
       a reasonable time considering the child’s age.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

        The trial court did not clearly err by finding that clear and convincing evidence supported
termination of respondent’s parental rights pursuant to MCL 712A.19b(3)(c)(i). Respondent
does not dispute that the statutory 182-day period had elapsed by the time the trial court entered
its order. Indeed, the initial dispositional order was issued in December 2015 and the
termination order was entered almost three years later in October 2018. The case was initiated
because authorities discovered drug paraphernalia in respondent’s home, including the child’s
bedroom, respondent had repeatedly tested positive for cocaine, and respondent was arrested
after being found intoxicated in a Walmart dressing room while the two-year-old child ran
around the store unsupervised and in an unkempt condition. Respondent admitted that she had
used cocaine off and on throughout her life and, by the time the petition was filed, she had been
using it again for three months. During the proceedings, respondent was required to remain
substance free, but drug screens showed that she continued to occasionally use cocaine.
Respondent even visited the child several times with drugs in her system. On the day of the last
positive drug screen, respondent visited the child, was particularly agitated, and constantly yelled
at him and the worker. In addition to the positive screens for cocaine, respondent also repeatedly
missed screens and also tested positive for alcohol. By the last month of the case, respondent
had stopped the court-ordered, random screening at JAMS altogether. The trial court did not
clearly err by concluding that the substance abuse problem continued to exist.

        In addition, respondent’s physical health and mental health had been concerns since the
beginning of the case. Respondent had numerous physical conditions, including lupus, epilepsy,
and a heart condition. Before the case began, the police discovered respondent on the side of the
road after she suffered from a seizure. Respondent and the agency created a safety plan—
requiring another adult’s presence when respondent was with the child—to ensure his care if she
had a seizure. But respondent repeatedly failed to maintain the relationships with the people she
chose for the safety plan and, by the end of the case, there was nobody identified on the record
and approved by the agency to keep the child safe under these circumstances. Respondent had
also been diagnosed with bipolar disorder, post-traumatic stress disorder, attention deficit
hyperactivity disorder, and substance-abuse dependence. Despite being prescribed medications
and being referred for therapy, respondent often appeared to be in a manic state. At times in the

                                                -2-
proceedings, respondent was not honest about therapy attendance, she did not take her
medications as prescribed, 1 and she took prescription medications without a prescription. By the
end of the case, the foster care worker and the caseworker both had concerns about respondent’s
diminishing mental health.

        Safe housing and income were also persistent issues in the case. Although respondent
leased suitable homes throughout the proceedings, she failed to achieve stability because she
frequently moved. In addition, she failed to maintain a consistent roommate and instead became
embroiled in conflict with those she had entrusted to keep the child safe if she had a seizure.
Late in the case, respondent was arrested at her home for domestic violence against her best
friend and roommate, ML. During that incident, she reported that she was feeling homicidal and
stated that “if her child was taken away, we will all know what would happen.” By the end of
the case, respondent was living at an address that she had never provided to the agency.
Moreover, she was planning to marry and share the home with a man she had never met, but
claimed to be the former commanding general of the United States Army Central and deputy
commander of the United States forces in Afghanistan.

        Respondent never provided her caseworker, Amanda Blackwell2, with sufficient
verification of the various sources of income that she claimed and the trial court found that her
testimony regarding her employment and earnings was not credible. As the case came to a close
in September 2018, respondent claimed to be depending on financial assistance from her alleged
boyfriend, the Unites States general, while she awaited the outcome of her Social Security
disability application, which she first began in 2016. Although respondent claims on appeal that
she was not physically able to “have a job with good documentation,” she asserted during the
proceedings that she was able to work and did not need Social Security disability benefits.

       Finally, respondent’s parenting abilities were called into question throughout the case.
Again, before the petition was filed, drug paraphernalia was observed in the child’s bedroom and
the child was running around Walmart unsupervised before respondent was arrested in the
dressing room. Respondent attended parenting classes, but the caseworker, Blackwell, opined
that she did not benefit from the classes. Blackwell testified that respondent did not display
control at visits, she failed to follow through with discipline, and her expectations for the child
were not age-appropriate. The child’s behavior during parenting time worsened throughout the
case. Moreover, respondent put her own interests ahead of the child’s interests. For example,
she canceled visits when she was angry at the agency about the manner in which the visits were
scheduled. In addition, if respondent became upset because of her lack of control over the child
during parenting time, she would cry and start talking about the case in front of him. Such
discussion agitated the child and he would cover his ears. Finally, as the trial court found,


1
  At one visit, when respondent had not taken her medication, she was observed speaking
rapidly, without connecting sentences, and she was unable to engage in discussions about the
child’s health.
2
 Blackwell apparently married near the end of the proceedings and became Amanda Blackwell
Provey.


                                                -3-
respondent canceled the child’s medically-necessary eye surgery and she filed a false complaint
with Child Protective Services (CPS) that resulted in the child’s difficult move to his fifth foster
home. Although the record established that respondent brought fun activities and snacks to
enjoy during visits, the parenting time supervisor testified that respondent’s parenting continued
to be a “work in progress.”

        Respondent asserts that the trial court made various erroneous factual findings, but she
has not demonstrated clear error in the court’s determination that MCL 712A.19b(3)(c)(i)
supported termination. Respondent claims that the trial court erroneously concluded that the
agency was never provided a completion certificate for the drug-treatment program at Recovery
Consultants (“RCI”), and respondent failed to complete a drug treatment program. While these
findings do not explain respondent’s reason for not completing the RCI program, namely lack of
insurance coverage to attend both RCI and Easterseals, they are not erroneous. Respondent in
fact did not complete the RCI program. Moreover, although she was receiving substance abuse
treatment from Easterseals, Blackwell testified that the treatment was not complete, but rather
was ongoing. In light of this evidence, respondent cannot establish clear error.

        Respondent argues that the trial court erred by finding that she consistently presented as
manic. But the Easterseals caseworker, Megan Montgomery, testified that she had received
reports that respondent “continues to present as manic.” When asked if Montgomery had
observed that behavior, Montgomery stated that respondent “does present with fast-paced speech
and is highly verbal.” On cross-examination during the statutory-basis hearing, respondent
acknowledged that she was “bouncing all over [the] chair, fidgeting with [her] hands, talking
fast, jumping from subject to subject.” Respondent testified that these behaviors were her
“baseline.” In light of this evidence, respondent cannot establish clear error.

        Respondent argues that the trial court erred by finding that she had been evicted from her
home after an altercation with ML and that she no longer has suitable housing. Respondent
claims that there was no evidence that she was evicted, but ML reported to Blackwell that
respondent’s bills were not being paid and they had received eviction notices. Moreover, given
that respondent had not informed the agency of her latest move, the home had not been assessed
by the agency, and nobody living in the home had been approved to support respondent’s safety
plan for the child in the event of a seizure, the trial court did not clearly err by concluding that
the home was not suitable.

        Respondent argues that the trial court erred by finding that she was responsible for the
child’s move to the last foster home. Respondent correctly notes that the fourth foster family had
already filed its 30-day notice by the time she filed the false CPS complaint alleging abuse. But
the record indicates that the family had been considering keeping the child, but then requested
immediate removal as a result of the false complaint. In light of this evidence, respondent cannot
establish clear error.

         Respondent argues that she was punished because the court, petitioner, and Blackwell did
not like her demeanor and loudness, and she maintains that her demeanor would not affect her
ability to parent the child. Respondent was argumentative with agency staff and repeatedly made
false accusations against the agency that it had contaminated her drug screens or was a baby-
broker. She also repeatedly threatened Blackwell, telling her and her supervisor in June 2016

                                                -4-
that “we would get what’s coming to us,” and telling Blackwell in August 2018 that “[y]ou better
watch it, bitch; I’m coming for you.” Despite respondent’s claim that her demeanor would play
no role in parenting, the court found that respondent’s demeanor demonstrated that she could not
control herself. Blackwell testified that respondent’s aggressiveness was a barrier to proper
parenting.

        In sum, by the time of the statutory-basis hearing, respondent’s substance abuse, physical
and mental health, housing, income, and parenting issues remained unresolved. We are not left
with a definite and firm conviction that a mistake was made when the court concluded that the
conditions that led to the adjudication continued to exist. Moreover, given respondent’s lack of
progress after almost three years and her lack of effort at the end of the case with regard to drug
testing and communication with the agency, the trial court did not clearly err by finding that
there was no reasonable likelihood that respondent would resolve her continuing issues within a
reasonable time. Clear and convincing evidence supported a statutory basis for termination
under MCL 712A.19b(3)(c)(i). If at least one ground for termination exists, this Court need not
consider the additional grounds on which the trial court based its decision. In re HRC, 286 Mich
App 444, 461; 781 NW2d 105 (2009).

                                     II. MCR 3.977(H)(1)(b)

        Respondent also argues that the trial court violated MCR 3.977(H)(1)(b) because 16
months elapsed between the filing of the supplemental petition and the trial court’s decision.
Because respondent never objected on this basis below, this issue is unpreserved. Accordingly,
we review the issue for “plain error affecting substantial rights.” In re Utrera, 281 Mich. App. 1,
8-9; 761 NW2d 253 (2008). MCR 3.977(H)(1)(b) provides that “[t]he hearing on a supplemental
petition for termination of parental rights under this subrule must be held within 42 days after the
filing of the supplemental petition,” but also provides that “[t]he court may, for good cause
shown, extend the period for an additional 21 days.”

        The supplemental petition was filed on June 15, 2017, and the hearing on the
supplemental petition began on June 29, 2017. Respondent cannot establish any error under
MCR 3.977(H)(1)(b). To the extent that respondent argues that she was prejudiced by the length
of the statutory-basis/best-interest hearing, respondent contributed to the delay when her attorney
requested an adjournment. Moreover, as petitioner argues, respondent called the bulk of the
witnesses in the seven-day proceeding. In addition, respondent was not prejudiced by the delay
because it provided her with additional time to comply with her parent-agency treatment plan
(“PATP”). In any event, even if respondent could establish a violation of the court rule, because
the rule does not provide sanctions for any violation, failure to comply with the time
requirements in the rule does not require dismissal of a termination order. See In re Jackson,
199 Mich. App. 22, 28-29; 501 NW2d 182 (1993).

                                 III. REASONABLE EFFORTS

        Respondent also argues that petitioner failed to make reasonable efforts at reunification.
Petitioner has an affirmative duty to make reasonable efforts to reunify a family before seeking
termination of parental rights. MCL 712A.18f(3)(b) and (c); MCL 712A.19a(2); In re Mason,
486 Mich. at 152. Although petitioner “has a responsibility to expend reasonable efforts to

                                                -5-
provide services to secure reunification, there exists a commensurate responsibility on the part of
respondents to participate in the services that are offered.” In re Frey, 297 Mich. App. 242, 248;
824 NW2d 569 (2012). “Not only must respondent cooperate and participate in the services, she
must benefit from them.” In re TK, 306 Mich. App. 698, 711; 859 NW2d 208 (2014).

        The agency provided referrals for respondent to be evaluated by a psychologist in 2015.
Respondent also received therapy, substance abuse treatment, and psychiatric care through
Easterseals. Because respondent’s seizure history precluded her from driving, the agency gave
her rides to visitation at the agency until she threatened the workers, at which time, the agency
still provided bus passes. To further accommodate respondent’s health issues and avoid
requiring respondent to stand in long lines at drug testing facilities, the agency screened
respondent at its office. When respondent complained that the agency’s testing was inaccurate,
the agency provided bus passes for respondent to go to a testing facility. Urine tests were also
funded when respondent could not stop talking enough for the testing facility to complete an oral
examination. Without citation to the record, respondent complains that Blackwell only
communicated with Easterseals three or four times, and never contacted the therapist. But the
record shows meaningful communication by Blackwell to Easterseals. For example, Blackwell
informed Easterseals that respondent was filling her prescriptions for Adderall, but not taking it,
and as a result, her prescription was changed. Moreover, when respondent refused to
communicate at all with the agency at the end of the case, Blackwell continued to consult
Easterseals. For almost three years, the agency made efforts to help respondent, even when
respondent failed to cooperate. In re TK, 306 Mich. App. at 711.

         Respondent also complains that the agency did not make reasonable efforts related to the
child. Citing the child’s five foster homes, respondent claims that the agency failed to place the
child in a stable foster home. During the first three moves, the child had short periods of
adjustment and then would do well. But as respondent notes, the last move was traumatic for the
child. As discussed earlier, however, respondent’s decision to file a false complaint against the
fourth foster family caused its request for his immediate removal. Respondent complains that
there was a delay in obtaining therapy for the child afterward, but Blackwell testified that by the
hearing on October 3, 2017, respondent had requested therapy for the child and the agency had
made the referral. Subsequent delays for about three months resulted from the provider’s slow
response and respondent’s own lack of cooperation. Respondent canceled the child’s first
appointment. In addition, when respondent attended another appointment with the child, she
caused so much stress for him that he was afraid to return for subsequent appointments and
required a new counselor to be hired for in-home services. Despite enduring many foster home
transitions and requiring counseling, the record establishes that the child was doing well in his
fifth foster home and at kindergarten by September 2018.

        Respondent does not explain how additional communication between the agency and
Easterseals would have caused her to overcome her continued issues with substance abuse,
mental health, housing, income, contact with the agency, parenting skills, and domestically
violent relationships. The child was only subjected to various foster care placements for nearly
three years because respondent’s issues persisted. Although respondent’s relationship with the
child was strained by the end of the case, it was respondent’s issues that supported the statutory
grounds for termination.


                                                -6-
       For these reasons, we reject this claim of error.

                                     IV. BEST INTERESTS

        Respondent asserts that the case should have never reached the best-interest stage and
that termination of her parental rights was not in the child’s best interests in any event. We
disagree. As addressed earlier in this opinion, the trial court did not clearly err by finding that
termination of respondent’s parental rights was justified under MCL 712A.19b(3)(c)(i).

        Once a statutory ground for termination is established, the trial court shall order
termination of parental rights if it finds that termination is in the child’s best interests. MCL
712A.19b(5). “[W]hether termination of parental rights is in the best interests of the child must
be proved by a preponderance of the evidence.” In re Moss, 301 Mich. App. 76, 90; 836 NW2d
182 (2013). The trial court should weigh all the evidence available to it in determining a child’s
best interests. In re White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014). Factors relevant to a
determination of a child’s best interests include the child’s bond to the parent, the parent’s
compliance with his or her case service plan, the parent’s history of visitation with the child, the
child’s need for permanency, stability, and finality, the advantages of a foster home over the
parent’s home, and the possibility of adoption. Id. at 713-714. We review for clear error a trial
court’s determination regarding a child’s best interests. MCR 3.977(K); In re Mason, 486 Mich.
at 152.

       A preponderance of the evidence supports the trial court’s determination that termination
of respondent’s parental rights was in the child’s best interests. The record establishes that
respondent loves the child. Throughout the case, however, the child appeared more excited to
see what respondent had brought him and to see ML than he was to see respondent. By the last
year of the case, the child’s behavior problems increased during visitation and respondent was
unable to follow through with discipline. Eventually, the child appeared nervous and “very
scared” when he would see respondent and told his foster parent, “I don’t want to see other
mom.” Although respondent had requested therapy for the child, she thwarted the process by
focusing on her own case during his intake appointment, canceling one of his appointments, and
preventing the therapist from talking to the child during another appointment to create a
treatment plan.

        Respondent did not comply with the requirements of her PATP related to substance
abuse, mental health, housing, income, contact with the agency, parenting skills, and
domestically violent relationships. By the end of the proceedings, she had moved again and
failed to inform the agency where she was living. As a result, the home had not been evaluated.
After respondent obtained personal protection orders against her previous two roommates—her
brother and her best friend—nobody else was approved by the agency for the safety plan.

        By contrast, the child’s foster home was stable. The foster parents owned their home and
both worked to support the child. The child’s therapist, Sarah Dominguez, testified that she had
seen the foster parents offer guidance and calm the child down, and the child would go to them
for guidance and support. Dominguez opined that the child’s foster parents provide a supportive
environment and they are interested in participating in therapy to help the child. In addition, the
foster parents are planning to care for the child long-term.

                                                -7-
        Dominguez testified that consistency and a stable environment were important for the
child. She opined that a disruption in services or environment would result in a setback for the
child and could cause significant behavioral issues. Dominguez opined that if the child is in a
resilient home with enough support, he will continue to get better and that process could take
years.

        Respondent’s failure to overcome her many issues and her lack of stability, which
Blackwell described as a rollercoaster, supersedes the love that she has for the child. Given the
child’s need for stability and a parent who could facilitate, not hamper, his need for therapy, the
trial court did not clearly err by finding that termination of respondent’s parental rights was in
the child’s best interests.

       Affirmed.



                                                            /s/ Jane M. Beckering
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Amy Ronayne Krause




                                                -8-